In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Huntington, which denied petitioner’s application for a permit to erect a free-standing sign on her property, the appeal is from a judgment of the Supreme Court, Suffolk County, entered May 9, 1977, which annulled the determination and remanded the matter to the zoning board with a direction that the permit be issued. Judgment reversed, on the law, with costs, and proceeding dismissed on the merits. The petitioner applied to the appellant zoning board for permission to erect a free-standing sign on her property, where she operates real estate and travel businesses. The placement of such a sign is forbidden by the Town of Huntington Zoning Ordinance. However, the board, as a special exception, may grant permission for the erection of that type of sign where the applicant satisfies the board that "the sign is necessary for the identification of the enterprise” involved (Zoning Ordinance of Town of Huntington, § 62-14.12 [6] [a]). After a public hearing, at which the petitioner called witnesses to establish the necessity of the sign, the board denied the application. The board found that in light of the proximity of the petitioner’s businesses to the road, and the presence of other signs on the front of the building involved, a free-standing sign was not necessary for identification purposes. In annulling the board’s determination, Special Term did not find that its action was arbitrary or capricious but, in effect, substituted its own opinion for that of the board. Since the board did not act arbitrarily or capriciously in denying the application, Special Term should not have disturbed its determination. Therefore, the determination of the zoning board of appeals is reinstated. Rabin, J. P., Gulotta, Shapiro and Mangano, JJ., concur.